Case 3:18-cv-00428-DMS-MDD Document 421 Filed 06/06/19 PageID.6561 Page 1 of 2



       Lee Gelernt*                                   Bardis Vakili (SBN 247783)
   1   Judy Rabinovitz*                               ACLU FOUNDATION OF SAN
       Anand Balakrishnan*                            DIEGO &
   2   Daniel Galindo (SBN 292854)                    IMPERIAL COUNTIES
       AMERICAN CIVIL LIBERTIES                       P.O. Box 87131
   3   UNION FOUNDATION                               San Diego, CA 92138-7131
       IMMIGRANTS’ RIGHTS PROJECT                     T: (619) 398-4485
   4   125 Broad St., 18th Floor                      F: (619) 232-0036
       New York, NY 10004                             bvakili@aclusandiego.org
   5   T: (212) 549-2660
       F: (212) 549-2654                              Stephen B. Kang (SBN 292280)
   6   lgelernt@aclu.org                              Spencer E. Amdur (SBN 320069)
       jrabinovitz@aclu.org                           AMERICAN CIVIL LIBERTIES
   7   abalakrishnan@aclu.org                         UNION FOUNDATION
                                                      IMMIGRANTS’ RIGHTS PROJECT
   8   Attorneys for Petitioner-Plaintiff             39 Drumm Street
       *Admitted Pro Hac Vice                         San Francisco, CA 94111
   9                                                  T: (415) 343-1198
                                                      F: (415) 395-0950
  10                                                  skang@aclu.org
                                                      samdur@aclu.org
  11
  12                         UNITED STATES DISTRICT COURT
  13                       SOUTHERN DISTRICT OF CALIFORNIA

  14
       Ms. L., et al.,                                Case No. 18-cv-00428-DMS-MDD
  15
                              Petitioner-Plaintiff,
  16   v.
                                                      Date Filed: June 6, 2019
  17
       U.S. Immigration and Customs
  18   Enforcement (“ICE”), et al.,
                                                      CERTIFICATE OF SERVICE
  19
                         Respondents-Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 3:18-cv-00428-DMS-MDD Document 421 Filed 06/06/19 PageID.6562 Page 2 of 2



   1         I hereby certify that on June 6, 2019, I electronically filed Plaintiffs’ Notice
   2   of Motion and Motion to File Restricted Declarations and the Sealed Declarations,
   3   docketed at numbers 419 and 420, with the Clerk of the United States District Court
   4   for the Southern District of California by using the CM/ECF system.
   5         The Sealed Declarations were also served via email to opposing counsel at
   6   sarah.b.fabian@usdoj.gov, Nicole.Murley@usdoj.gov, and
   7   scott.g.stewart@usdoj.gov.
   8
   9   Dated: June 6, 2019                        Respectfully Submitted,
  10                                             /s/Lee Gelernt
       Bardis Vakili (SBN 247783)                Lee Gelernt*
  11   ACLU FOUNDATION OF SAN                    Judy Rabinovitz*
       DIEGO & IMPERIAL COUNTIES                 Anand Balakrishnan*
  12   P.O. Box 87131                            Daniel Galindo (SBN 292854)
       San Diego, CA 92138-7131                  AMERICAN CIVIL LIBERTIES
  13   T: (619) 398-4485                         UNION FOUNDATION
       F: (619) 232-0036                         IMMIGRANTS’ RIGHTS PROJECT
  14   bvakili@aclusandiego.org                  125 Broad St., 18th Floor
                                                 New York, NY 10004
  15   Stephen B. Kang (SBN 2922080)             T: (212) 549-2660
       Spencer E. Amdur (SBN 320069)             F: (212) 549-2654
  16   AMERICAN CIVIL LIBERTIES                  lgelernt@aclu.org
       UNION FOUNDATION                          jrabinovitz@aclu.org
  17   IMMIGRANTS’ RIGHTS PROJECT                abalakrishnan@aclu.org
       39 Drumm Street
  18   San Francisco, CA 94111
       T: (415) 343-1198                          *Admitted Pro Hac Vice
  19   F: (415) 395-0950
       skang@aclu.org
  20   samdur@aclu.org
  21
  22
  23
  24
  25
  26
  27
  28

                                                  1
